Citation Nr: 0515872	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
education benefits.
  



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel













INTRODUCTION

The veteran had active military service from November 1993 to 
April 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2003 Muskogee, Oklahoma, Regional Office 
(RO) decision by the Committee on Waivers and Compromises 
(Committee), which denied the veteran's request for waiver of 
recovery of an overpayment of education benefits in the 
amount of $5,422.47. 


REMAND

Regarding the issue of waiver of overpayment of education 
benefits, the veteran was enrolled in the "Seaman to 
Admiral" (STA) program, which paid for classes he took at 
the University of San Diego while he was in the Reserves.  
The veteran also received Chapter 30 education benefits for 
the same classes, resulting in an overpayment.  

By letter dated April 2003, the veteran requested a waiver in 
the amount of $5422.47.  In a May 2003 decision, the RO 
denied the veteran's request for waiver.  Thereafter, the 
veteran submitted a Notice of Disagreement (NOD) in July 
2003.  Although the RO thereafter issued a Statement of the 
Case (SOC), said SOC did not provide the veteran with the 
laws and regulations regarding waivers.  Rather, it addressed 
the issue of whether the overpayment of $5362.47 was valid.  
Accordingly, the veteran's claim must be remanded so that the 
RO can issue a SOC regarding whether a waiver is appropriate 
for the amount of Chapter 30 education benefits that the 
veteran was paid.  





In the May 2003 decision, the Committee determined that the 
amount of total indebtedness was $5422.47.  However, in the 
aforementioned SOC, the RO phrased the issue as whether the 
overpayment of $5362.47 was valid.  Therefore, when the RO 
issues the required SOC, it must determine whether $5422.47 
or $5362.47 is the correct amount in question.  

As such, the veteran's claim should be REMANDED to the RO for 
the following action:

The RO should issue a Statement of the 
Case concerning the issue of waiver of 
overpayment of Chapter 30 benefits, 
including an explanation of the laws and 
regulations applicable to waiver of 
overpayments.  The RO should determine 
whether the correct amount of overpayment 
of Chapter 30 benefits in question is 
$5422.47 or $5362.47.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




